MAINE SUPREME JUDICIAL COURT                                       Reporter of Decisions
Decision:    2014 ME 153
Docket:      Yor-14-149
Submitted
  On Briefs: December 1, 2014
Decided:     December 31, 2014

Panel:       SAUFLEY, C.J., and ALEXANDER, MEAD, GORMAN, JABAR, and HJELM, JJ.



                             LAWRENCE S. IRELAND

                                         v.

                         BROOKE (IRELAND) TARDIFF


ALEXANDER, J.

         [¶1] Lawrence S. Ireland appeals from a judgment of the District Court

(York, Cantara, J.) finding him in contempt pursuant to M.R. Civ. P. 66 for his

failure to make timely payment to his former wife, Brooke (Ireland) Tardiff,

pursuant to their divorce judgment. Ireland argues that the court erred or abused its

discretion in finding that Ireland could make four payments of $10,537.50 within

nine months, as ordered, and in making its ultimate finding of contempt. Because

the court’s findings, made applying the appropriate standard of proof, are

supported by competent evidence in the record, we affirm the judgment.

                                I. CASE HISTORY

         [¶2] Lawrence S. Ireland and Brooke (Ireland) Tardiff were divorced by a

judgment entered by the District Court (Cantara, J.) in August 2012. As part of
2

the division of marital property, the judgment, which was based on the parties’

settlement agreement, required that Ireland pay Tardiff $50,000 within 120 days of

the judgment.    This sum included Tardiff’s one-half interest in the value of

Ireland’s personal business, which was assigned an agreed-upon value of $60,000,

plus one-half of a $40,000 sum that Ireland had removed from a safe deposit box

and disposed of in violation of a preliminary injunction issued pursuant to M.R.

Civ. P. 104. After calculating other obligations owed by each party, the sum

Ireland was actually required to pay was $42,150. Ireland did not appeal or

otherwise seek relief from the divorce judgment.

      [¶3] As of March 2013, seven months after the divorce judgment, Ireland

had failed to pay any of the judgment amount, and Tardiff filed a motion to enforce

the divorce judgment pursuant to M.R. Civ. P. 120. After a motion hearing held in

April 2013, the court (Janelle, J.) issued an enforcement order requiring Ireland to

pay Tardiff the requisite $42,150 sum within thirty days of the order, with statutory

post-judgment interest accruing if timely payment was not made, and with attorney

fees. See 14 M.R.S. § 1602-C(1)(B) (2014); 19-A M.R.S. § 105(1) (2014).

      [¶4] The record indicates that following the enforcement order, Ireland sent

Tardiff only $300 of the required judgment. Meanwhile, between March and

August 2013, Ireland gave several gifts and “loans” to others, totaling nearly

$2000, from his commingled business and personal checking accounts.
                                                                                    3

      [¶5] In July 2013, Tardiff filed a verified motion for contempt pursuant to

M.R. Civ. P. 66 and M.R. Civ. P. 120. Ireland opposed the motion, claiming an

inability to pay, and sought an order permitting monthly payments. Following a

discovery conference held in November 2013, the court issued orders requiring

Ireland to pay attorney fees in connection with Tardiff’s successful motion to

enforce and the pending contempt motion.

      [¶6] After a hearing on the motion for contempt in January 2014, the court

(Cantara, J.) issued a contempt order on February 7, 2014. In its order, the court

found by clear and convincing evidence, pursuant to M.R. Civ. P. 66(d)(2)(D), that

Ireland had failed to make the payments “despite having the ability to do so, at

least in part.” It further stated that Ireland “demonstrated a cavalier and insouciant

approach to his court-ordered financial obligations toward[] [Tardiff].” The court

sentenced Ireland to ninety days in the York County Jail, with the opportunity to

purge himself of the contempt by making four payments of $10,537.50, including

post-judgment interest, between April 4 and November 21, 2014.

      [¶7] Ireland subsequently moved to reconsider, see M.R. Civ. P. 59(e), and

moved for further findings regarding his finances and ability to make the payments

as ordered, see M.R. Civ. P. 52(a).        The court denied Ireland’s motion to

reconsider but made several additional findings, citing specific instances in which

Ireland had paid discretionary funds to others and concluding that Ireland had
4

exhibited “an on-going pattern of shirking his court-ordered financial obligations

to [Tardiff].” The court further found that Ireland had $181,545 in gross business

receipts in 2012 and possessed vehicles and equipment, which the record indicated

had a value of at least $88,700, and which he could sell to help meet his

court-ordered obligations. Accordingly, the court found that Ireland was capable

of meeting the ordered payments as outlined in the contempt order. Ireland filed

this timely appeal pursuant to M.R. Civ. P. 66(b)(5) and M.R. App. P. 2(b)(3).

                             II. LEGAL ANALYSIS

      [¶8] We review a court’s factual findings underlying a civil contempt order

for clear error and will affirm those findings if they are supported by competent

evidence in the record. Murphy v. Bartlett, 2014 ME 13, ¶¶ 7, 10-12, 86 A.3d 610.

“When there is no clear error in the factual findings, we review the judgment of

civil contempt for an abuse of discretion.” Lewin v. Skehan, 2012 ME 31, ¶ 18,

39 A.3d 58.   A party seeking a finding of contempt and a remedial sanction

pursuant to M.R. Civ. P. 66(d)(2)(D) must show, by clear and convincing

evidence, “that the alleged contemnor failed or refused to comply with a court

order and presently has the ability to comply with that order.” Lewin, 2012 ME 31,

¶ 19, 39 A.3d 58 (citing Efstathiou v. Efstathiou, 2009 ME 107, ¶ 11, 982 A.2d
339). A contemnor has an obligation to comply with a court order to the fullest

extent possible, even if it results only in partial payment or compliance. See
                                                                                    5

Efstathiou, 2009 ME 107, ¶¶ 12-15, 982 A.2d 339 (holding that the trial court erred

in failing to consider the defendant’s ability to pay a portion of the total divorce

judgment when he personally owned real estate assets, earned significant gross

income, and had paid other debts following the judgment).

      [¶9]   Here, the court made specific findings, supported by competent

evidence in the record, to support its conclusion that Ireland had the ability to make

the ordered payments and had failed to make a good faith effort to comply with the

court’s order. The record confirms that Ireland managed his funds with little

concern for the exigency of his court-ordered obligations, sending Tardiff only a

small fraction of the judgment amount, while his business grossed significant funds

and he spent thousands of dollars on loans and gifts to friends and co-workers.

      [¶10] Ireland’s recorded expenditures both before and after the divorce

judgment demonstrate a notable lack of regard for his court-imposed financial

obligations. Shortly before the final divorce judgment, in July 2012, he made a

$541.50 “loan” to a coworker with a memo line describing it as a “girlfriend loan”

and paid $300 to another acquaintance for a “back rub.” This offhand approach

went unchanged following the divorce judgment and long after the judgment was

past due, as demonstrated by an October 2012 gift of $125 to a relative with a

memo line stating it was for “sex therapy,” a March 2013 gift of $112 for an

acquaintance’s “haircut,” and numerous checks of $100 or more to friends and
6

business acquaintances during the spring of 2013. The court’s contempt order was

therefore properly based not only on Ireland’s failure to comply with its order to

the fullest extent possible, see Efstathiou, 2009 ME 107, ¶ 13, 982 A.2d 339, but

also on his cavalier behavior and apparent refusal to take the court-ordered division

of marital property seriously.1

        [¶11] Because the divorce judgment ordered Ireland to make the payment in

order to equitably dispose of the marital property, including the business property,

it was within the court’s discretion to require Ireland to use business and other

assets to pay Tardiff for her share of the marital property. See generally Dargie v.

Dargie, 2001 ME 127, ¶¶ 13, 16, 778 A.2d 353 (affirming a divorce judgment

requiring a former husband to pay one-half of the value of his business interest to

his former wife). The court properly found, based on competent evidence in the

record, that Ireland had the ability to comply with the court order, at least in part,

and failed or refused to comply with that order. See Lewin, 2012 ME 31, ¶ 19,

39 A.3d 58; Efstathiou, 2009 ME 107, ¶ 11, 982 A.2d 339. Thus, the court did not




    1
      Although the court may have made some unsupported findings in its order dated March 14, 2014,
including that Ireland possessed specified balances available to him in his business and personal accounts
at given times, any such error was harmless and did not affect his substantial rights. See M.R. Civ. P. 61;
Starrett v. Starrett, 2014 ME 112, ¶16, 101 A.3d 435 (“To obtain relief on appeal, a party claiming error
must demonstrate prejudice resulting from the error.”). The court made sufficient other findings,
supported by competent evidence in record, to support a finding of contempt, including that Ireland’s
business property could be used to satisfy the judgment.
                                                                                  7

abuse its discretion in finding Ireland in contempt pursuant to M.R. Civ. P. 66. See

Lewin, 2012 ME 31, ¶ 18, 39 A.3d 58.

        The entry is:

                           Judgment affirmed. Mandate to issue forthwith.
                           Remanded to the District Court for enforcement of
                           the contempt order.



On the briefs:

        David J. Bobrow, Esq., Bedard and Bobrow, PC, Eliot, for
        appellant Lawrence S. Ireland

        Alicia M. Cushing, Esq., Givertz, Scheffee & Lavoie, PA,
        Portland, for appellee Brooke (Ireland) Tardiff



York District Court docket number FM-2011-67
FOR CLERK REFERENCE ONLY